El, Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
E11 este caso se solicita la desestimación del recurso de apelación interpuesto por el tercerista apelante, por el fun-damento de que el apelante no ha proseguido su apelación eon la diligencia debida o de buena fe.
De la declaración jurada por Pedro N. Colberg, Secre-tario de la Córte de Distrito de San Juan, aparece: Que el recurso de apelación se interpuso en 12 de noviembre de 1931; que el tercerista optó, para perfeccionar su apela-ción, por la transcripción taquigráfica del juicio; que con fe-cha 21 de noviembre de 1931 la corte inferior ordenó al ta-quígrafo que procediese a radicar la transcripción de evi-dencia en el término de ley; que desde el 11 de diciembre de 1931, fecha en que se concedió la primera prórroga, la corte inferior ha concedido cinco prórrogas al tercerista ape-lante, todas de treinta días, habiéndose concedido la última en 6 de abril de 1932; que el tercerista apelante no ha de-positado en secretaría ninguna suma de dinero para pagar al taquígrafo los derechos que le corresponden por la trans-cripción del récord taquigráfico.
El taquígrafo, Juan Comas Vera, declara bajo juramento que desde el día 21 de noviembre de 1931, fecha en que se dictó la orden para la transcripción de la evidencia, el abo-gado del tercerista, Luis A. García'del Bosario, convino en pagarle dentro de breves días la suma de $30 como honora-rios por el trabajo de poner en limpio el récord; que va-rias veces ha solicitado del mencionado abogado que haga que su representado el tercerista le satisfaga los aludidos $30 para poder dar comienzo a poner en limpio el aludido *410récord taquigráfico, y que a pesar del tiempo transcurrido desde el 21 de noviembre de 1931 basta el 13 de abril de 1932, ni el tercerista ni su abogado le ban pagado los $30 mencio-nados, por cuyo motivo no ba procedido a poner en limpio las notas taquigráficas del juicio.
El abogado del tercerista, Luis A. García del Rosario, alega bajo juramento que en representación del demandante convino con el taquígrafo en pagarle la suma de $25 por el trabajo de la transcripción, y niega que conviniera en pa-garle la suma de $30 por dicbo trabajo; que debido a la crisis prevaleciente, al apelante en este caso no le fué posible conseguir inmediatamente el importe de $25 convenido con el taquígrafo por su trabajo de transcripción, y que por esta razón solicitó varias prórrogas de la corte de distrito, todas ellas necesarias; que el taquígrafo fué oportunamente advertido de la obtención de las referidas prórrogas, habién-dose mostrado conforme en todo momento y no creyendo pertinente solicitar la consignación del importe convenido por su trabajo; que el declarante advirtió al taquígrafo que la prórroga concedida en 6 de abril de 1932 sería la última que se iba a solicitar y le notificó que el trabajo de transcribir el récord podía verificarse dentro de la mencionada pró-rroga; que cree de buéna fe que el taquígrafo está traba-jando en transcribir el récord tomado en este caso y que la transcripción de la evidencia podrá radicarse antes de ven-cerse el término concedido por la orden de la Corte de Dis-trito de San Juan.
La corte inferior en este caso ba procedido con liberali-dad al conceder varias prórrogas al tercerista apelante. El liecbo de que éste ofreciera pagar $25 por la transcripción del i’écord y no $30 como dice el taquígrafo, no tiene nada que ver con la diligencia que ba debido desplegar el ape-lante para ultimar los trámites de la apelación. El abogado del apelante no dice que el taquígrafo está trabajando en transcribir el récord, sino que cree de buena fe que está lle-vando a cabo este trabajo. Esta manifestación es dema-*411siado vaga, porque la creencia del testigo no constituye una afirmación del techo de que el taquígrafo esté llevando a cabo en la actualidad el trabajo de la transcripción del récord taquigráfico. Tampoco se dice en la declaración jurada del abogado del tercerista que éste haya pagado ni que haya pro-metido nuevamente pagar al taquígrafo el importe de sus honorarios. Entendemos que el tercerista apelante no ha procedido con la debida diligencia para ultimar los trámites de la apelación.

Por las razones expuestas, opinamos que debe desesti-marse la apelación interpuesta por el tercerista Joaquín Cin-tron.